              Case 2:18-cr-00224-RSM Document 59 Filed 05/29/20 Page 1 of 2




 1                                                                The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       CASE NO. CR18-224-RSM
11
12                                  Plaintiff,
                                                     ORDER
13                          v.
14
     JOSHUA DYLAN BROOKS,
15
16                                  Defendant.
17
18          THIS COURT having considered the motion to continue trial date filed by the United
19 States of America, requesting a continuance of the current trial date of June 29, and based on
20 the facts set forth therein, and General Orders 01-20 and 08-20 of the United States District
21 Court for the Western District of Washington re Extension of Court Operations Under the
22 Exigent Circumstances Created by COVID-19 and Related Coronavirus, addressing
23 measures to reduce the spread and health risks from COVID-19, which is incorporated herein
24 by reference, and overruling any objection by the Defendant Joshua Dylan Brooks, the Court
25 hereby FINDS that trial in this case cannot proceed on the currently scheduled date of June
26 29, 2020. For the reasons detailed in the government’s motion, and given the findings of
27 General Order 08-20, the ends of justice served by granting a continuance outweigh the best
28 interests of the public and the defendant in a speedy trial.

     Order Continuing Trial                                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Brooks; CR18-224 RSM - 1                               SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:18-cr-00224-RSM Document 59 Filed 05/29/20 Page 2 of 2




 1 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), (iv).
 2          IT IS THEREFORE ORDERED that the government’s request to continue the trial
 3 date is GRANTED.
 4          The trial date of June 29, 2020, is hereby VACATED.
 5          Trial in this matter is now scheduled for October 26, 2020. Pretrial motions are due
 6 by October 1, 2020.
 7          IT IS FURTHER ORDERED that the time between the date of the filing of the
 8 motion and the new trial date, is excluded in computing the time within which trial must
 9 commence because the ends of justice served by granting this continuance outweigh the best
10 interest of the public and the defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure
11 to grant this continuance would likely make trial impossible and result in a miscarriage of
12 justice, and would deny counsel for the defendant and government counsel the reasonable
13 time necessary for effective preparation, taking into account the exercise of due diligence. Id.
14 § 3161(h)(7)(B)(i), (iv).
15          Dated this 29th day of May, 2020.
16
17
18
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE
19 Presented by:
20
21 s/ Ye-Ting Woo
   YE-TING WOO
22
   Assistant United States Attorney
23
24 s/ Chantelle Dial
25 CHANTELLE DIAL
   Assistant United States Attorney
26
27
28

     Order Continuing Trial                                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Brooks; CR18-224 RSM - 2                             SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
